FILED
                                                                                          JUL 2 2 20n
                                                                                    Clerk, U.S. District & Bankruptcy
                             UNITED STATES DISTRICT COURT                          Courts for the District of Columbia
                             FOR THE DISTRICT OF COLUMBIA

ERNEST GREELY-BEY,

               Petitioner,

       v.                                            Civil Action No.           10 1241
JENNIFER ANDERSON, JUDGE,

               Respondent.


                                 MEMORANDUM OPINION

       This matter comes before the Court on petitioner's application to proceed informa

pauperis and pro se petition for a writ of habeas corpus.

       It appears that petitioner recently was sentenced to a term of imprisonment by the

Superior Court of the District of Columbia, and that the term actually imposed exceeded the term

contemplated by a plea agreement. He brings this habeas action to "correct the sentencing to 12

[to] 36 month[s] jail time incarceration[.]" Pet. at 5 (page number designated by the Court).

       A challenge of this nature must be brought by motion in the Superior Court under D.C.

Code § 23-110, which permits the filing of a motion in the Superior Court "to vacate, set aside,

or correct the sentence" if "(1) the sentence was imposed in violation of the Constitution of the

United States or the laws of the District of Columbia, (2) the court was without jurisdiction to

impose the sentence, (3) the sentence was in excess of the maximum authorized by law, (4) the

sentence is otherwise subject to collateral attack[.]" D.C. Code § 23-110(a).

       In relevant part, D.C. Code § 23-110 provides:

               [An] application for a writ of habeas corpus in behalf of a prisoner


                                                 1
               who is authorized to apply for relief by motion pursuant to this
               section shall not be entertained by ... any Federal. .. court if it
               appears ... that the Superior Court has denied him relief, unless it
               also appears that the remedy by motion is inadequate or ineffective to
               test the legality of his detention.

D.C. Code § 23-110(g) (emphasis added). "Section 23-110 has been found to be adequate and

effective because it is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232

(D.D.C. 1992). It is settled that "a District of Columbia prisoner has no recourse to a federal

judicial forum unless the local remedy is 'inadequate or ineffective to test the legality of his

detention'" Byrd v. Henderson, 119 F.3d 34,36-37 (D.C. Cir. 1997) (internal footnote omitted);

Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986).

        Accordingly, the Court will dismiss the petition without prejudice. An Order consistent

with this Memorandum Opinion will be issued separately on this date.




                                                      ~ ~ jJL                  ..wilt!
                                               United States Distfi(; Judg,~~




                                                  2